     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 1 of 21



 1   LYNN V. RIVERA, ESQ.
     NEVADA BAR NO. 6797
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   200 S. Virginia Street, 8th Floor
     Reno, Nevada 89501
 4   ---
     Telephone:     (775) 398-3065
 5   Facsimile:     (877) 648-5288
     Email:         lrivera@burnhambrown.com
 6
     Attorneys for Defendant
 7   HOME DEPOT U.S.A., INC.
 8

 9

10                                UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12   THOMAS BODOVINAC, an individual,                     Case No.

13                  Plaintiff,
                                                          DEFENDANT HOME DEPOT U.S.A.,
14   v.                                                   INC.’S PETITION FOR REMOVAL
                                                          AND DEMAND FOR A JURY TRIAL
15   HOME DEPOT U.S.A., INC.; DOES I - X;
     and ROE CORPORATIONS I through X,
16   inclusive,

17                  Defendants.

18
                    TO THE CLERK OF THE ABOVE-ENTITLED COURT:
19
            PLEASE TAKE NOTICE that Defendant HOME DEPOT U.S.A., INC. (“Home
20
     Depot”) by and through its counsel of record, Lynn Rivera, hereby petitions for the removal of
21
     the above-captioned action from the Eighth Judicial District Court in Clark County, Nevada to
22
     the United States District Court for the District of Nevada, Las Vegas, for the reasons
23
     described below:
24
            1.      Home Depot is a defendant in a civil action pending in the Eighth Judicial
25
     District Court of the Clark County, Nevada entitled Thomas Bodovinac v. Home Depot, U.S.A,
26
     Inc., et al., Case No. A-20-820558-C. See Declaration of Lynn Rivera in support of Home
27
     Depot’s Petition for Removal. (“Rivera Dec.”), ¶¶ 2-3, Exhibit A.
28
                                              1
      DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL                 CASE NO.
      AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 2 of 21



 1          2.      Plaintiff filed a complaint naming Defendant Home Depot on September 2,

 2   2020. See Rivera Dec., ¶ 2, Exhibit A.

 3          3.      Home Depot was served with the summons and complaint on September 4, 2020

 4   2020. See Rivera Dec. ¶ 4.

 5          4.      Home Depot filed a timely answer to the Plaintiff’s complaint in Clark County

 6   District Court. Home Depot was afforded an extension of time to respond to the Complaint

 7   until October 8th. See Rivera Dec., ¶¶ 4-6, Exhibit B.

 8          5.      Plaintiff alleges in the Complaint that he is a resident of Clark County, Nevada.

 9   See Rivera Dec., ¶ 1, Exhibit A.

10          6.      Plaintiff alleges that Defendant Home Depot is a domestic corporation but Home

11   Depot denied this allegation and is, in fact, a foreign corporation doing business in Nevada. See

12   Rivera Dec., ¶ 8, Exhibit A.

13          7.      Plaintiff alleges one cause of action against Defendant Home Depot for

14   negligence. See Rivera Dec., ¶ 10, Exhibit A.

15          8.      Plaintiff alleges that on November 21, 2019, while inside the Subject

16   Premises located at the Home Depot store at 7015 Arroyo Crossing Parkway, Las Vegas,

17   Nevada on November 21, 2019. Specifically, Plaintiff alleges that he slipped and fell on a

18   dangerous condition of the property and Home Depot failed to warn of a dangerous

19   condition. See Rivera Dec., ¶ 8, Exhibit A.

20          9.      On August 5, 2020, Plaintiff provided Home Depot with a confidential pre-

21   litigation settlement demand. The confidential settlement demand placed Home Depot on

22   notice that the amount in controversy in this matter exceeded $75,000. See Rivera Dec., ¶ 13.

23          10.     Prior to the receipt of the confidential settlement demand, Home Depot was

24   unable to determine that the amount in controversy exceeded $75,000. See Rivera Dec., ¶ 14.

25          11.     On October 2, 2020, Home Depot filed a timely answer to the Plaintiff’s

26   complaint in Clark County District Court, Nevada. See Rivera Dec., ¶¶ 4-6, Exhibit B.

27                                                 JURISDICTION
28          12.     This matter is removable pursuant to 28 U.S.C. Sections 1332 and 1446(b)
                                              2
      DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL                 CASE NO.
      AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 3 of 21



 1   because the amount in controversy is alleged to exceed $75,000, exclusive of interests and

 2   costs. See Rivera Dec., ¶¶ 13-14.

 3           13.     This is a civil action over which this Court has original jurisdiction under 28

 4   U.S.C. § 1332. This case may be removed to this Court by Home Depot pursuant to the

 5   provisions of 28 U.S.C. § 1441(b) in that it is a case that could have been commenced in federal

 6   court because it is a civil action between citizens of different states, and that the amount in

 7   controversy exceeds the sum of $75,000, exclusive of interest and costs. Plaintiff and Defendant

 8   Home Depot, are, and have been, citizens of different states at all times, and therefore, complete

 9   diversity exists in this action, as stated below:

10           14.     Plaintiff’s Citizenship: Plaintiff is a citizen of the State of Nevada because he

11   resides and is domiciled in Clark County, Nevada. See Rivera Dec., ¶ 7. For purposes of

12   evaluating diversity, a person is a “citizen” of the state in which he is domiciled. See Kantor v.

13   Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); Kantor v. Warner-Lambert Co., 265

14   F.3d 853, 857 (9th Cir. 2001) (a person’s domicile is the place he resides with the intent to

15   remain). Accordingly, Plaintiff is a citizen of the State of Nevada.

16           15.     Defendant’s Citizenship: For purposes of diversity jurisdiction, a corporation

17   “shall be deemed to be a citizen of every State. . .by which it has been incorporated and of the

18   State. . .where it has its principal place of business. . . .” 28 U.S.C. § 1332(c)(1). In accordance

19   with, and pursuant to Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1094 (9th Cir. 1990),

20   if one state does not contain a substantial predominance of corporate operations, courts are to

21   apply the “nerve center” test to determine a corporation’s principal place of business. Tosco

22   Corp. v. Communities for a Better Environment, 236 F.3d 495, 500 (9th Cir. 2001). The national

23   corporation’s principal place of business is determined by identifying the state “where the

24   majority of the corporation’s executives and administrative functions are performed.” Id. This

25   test is particularly appropriate where a corporation’s activities are widespread and its operations

26   are conducted in many states. Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1094 (9th

27   Cir. 1990). Here, Defendant Home Depot’s associates, sales, production activities, income, and

28   purchases are spread across multiple states and no one state substantially predominates. See
                                              3
      DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL                   CASE NO.
      AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 4 of 21



 1   Rivera Dec., ¶ 9. Home Depot’s corporate offices are located in Atlanta, Georgia, and the

 2   majority of Home Depot’s executives, managerial and administrative functions occur in Atlanta,

 3   Georgia. Rivera Dec., ¶ 9.

 4          16.     Defendant Home Depot is a corporation incorporated under the laws of the

 5   Delaware, with its headquarters and its principal place of business in Atlanta, Georgia. Home

 6   Depot’s executive officers and senior management were and are located at Home Depot’s

 7   Headquarters in Atlanta. At all times material hereto, Home Depot’s managerial and

 8   policymaking functions, including, but not limited to, finance, marketing, merchandising, legal,

 9   technology services, store operations, human resources, and property development were and are

10   performed at and promulgated from Home Depot’s Headquarters in Atlanta, Georgia. See

11   Rivera Dec., ¶ 9. Accordingly, Home Depot is a citizen of Georgia. Hertz Corp. v. Friend, 559

12   U.S. 77, 92-93 (2010) (“We conclude that ‘principal place of business’ is best read as referring

13   to the place where a corporation’s officers direct, control, and coordinate the corporation’s

14   activities.”); Breitman v. May Co. Cal., 37 F.3d 562, 564 (9th Cir. 1994) (ruling that corporation

15   was citizen of state in which its corporate headquarters were located and where its executive and

16   administrative functions were performed).

17                                  AMOUNT IN CONTROVERSY

18          17.     On August 5, 2020, Home Depot received a confidential settlement demand

19   from the Plaintiff affording it notice that the amount in controversy in this matter exceeded

20   $75,000. See Rivera Dec. ¶ 13. Prior to the receipt of the demand, Home Depot was unable

21   to determine that the amount in controversy in this matter exceeded $75,000. (Rivera. Dec, ¶¶

22   13-14). The conveyance of the confidential settlement demand placed Home Depot on notice

23   that the amount in controversy in this matter exceeded $75,000.

24          18.     This Notice of Removal is timely filed under 28 U.S.C. section 1446 (b) (3) in

25   that Home Depot removes this matter, pursuant to FRCP 26, within 30 days of receipt of

26   Plaintiff’s confidential settlement demand received on October 10, 2018. Ballard v. Best Buy

27   Stores, L.P., 2015 U.S. Dist. LEXIS 9878 (D. Nev. Jan. 27, 2015) (petition for removal was

28   timely because it was served within 30 days of the defendant’s actual notice of the damages
                                              4
      DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL                  CASE NO.
      AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 5 of 21



 1   exceeding $75,000). Prior to receipt of the settlement demand, Home Depot had no notice that

 2   the amount in controversy exceeded $75,000. See Rivera Decl., ¶ 13.

 3          19.      Therefore, this Petition for Removal is timely filed pursuant to FRCP 26(a)(1)(c)

 4   within 30 days of receipt of Plaintiff’s confidential demand dated August 2, 2020.

 5                                  NOTICE TO ADVERSE PARTIES

 6          20.      Defendant’s Notice to Adverse Parties of Notice of Removal is being

 7   contemporaneously filed in Case No. A-18-779607-C in the Eighth Judicial District Court, in

 8   and for the County of Clark, Nevada.

 9          21.      Pursuant to the provisions of U.S.C. section 1446, Defendant attach herewith and

10   incorporate herein by reference, copies of the following documents from the Clark County

11   District Court file and/or documents served by and upon the Defendant in this action:

12           (a) Plaintiff’s Complaint (a true and correct copy of which is attached hereto as

13                Exhibit 1);

14           (b) Home Depot’s Answer to Plaintiff’s Complaint (a true and correct copy of

15                which is attached hereto as Exhibit 2); and

16           (c) Declaration of Lynn Rivera (a true and correct copy of which is attached hereto as

17                Exhibit 3).

18                          NOTICE TO PLAINTIFF AND STATE COURT

19          22.      Immediately following the filing of this notice of removal of action, written

20   notice of this filing will be served on Plaintiff and will be filed with the Clerk of the

21   Eighth Judicial District Court in and for the County of Clark, State of Nevada in

22   accordance with 28 U.S.C. Section 1446(d).

23                                     DEMAND FOR JURY TRIAL

24          23.      Defendant demands a jury trial of twelve jurors pursuant to FRCP 48.

25                                                     PRAYER

26          WHEREFORE, Defendant prays that the above-entitled action, currently pending in the

27   Eighth Judicial District Court of the State of Nevada, in and for the County of Clark, be removed

28   to the United States District Court for the District of Nevada, and that this action proceed in this
                                              5
      DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL                    CASE NO.
      AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 6 of 21



 1   Court as an action properly removed thereto pursuant to 28 U.S.C. section 1441, et seq.

 2

 3   DATED: October 2, 2020                        BURNHAM BROWN

 4
                                               By /s/ Lynn V. Rivera
 5                                                LYNN V. RIVERA, ESQ.
                                                  NEVADA BAR NO. 6797
 6                                                200 S. Virginia Street, 8th Floor
 7                                                Reno, Nevada 89501
                                                  Attorneys for Defendant
 8                                                HOME DEPOT U.S.A., INC.
     4836-2806-8547, v. 1
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              6
      DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL                CASE NO.
      AND DEMAND FOR JURY TRIAL
Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 7 of 21




                 EXHIBIT 1
                 Case 2:20-cv-01846-JAD-EJY 9/2/2020
                                              Document    1 Filed 10/02/20 Page 8 of 21
                                                     8:01 AM


SUIVIM
                                               DISTRICT COURT
                                            CLARK COUNTY, NEVADA

   THOMAS BODOVINAC, an individual,
                                                                              CASE NO.: A-20-820558-C
                           Plaintiff,                                         DEPT. NO.: 8

   vs

   HOME DEPOT, U.S.A., INC.; DOES I— X; and ROE
   CORPORATIONS I - X, inclusive,

                           Defendants.

                                                       SUMMONS

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW

To THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth in the
Complaint.
                                          HOME DEPO~
                                                  ,U.S.A.,N.
                                                           ~
       1. If you intend to defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day of
service, you must do the following:
               a. File with the Clerk of this Court, whose address is shown below, a formal written response to the
                   Coinplaint in accordance with the rules of the Court, with the appropriate filing fee.
               b. Serve a copy of your response upon the attorney whose name and address is shown below.

       2. Unless you respond, your default will be entered upon application of the Plaintiff(s) and this Court may enter a
judgment against you for the relief demanded in the Complaint, which could result in the taking of money or property or
other relief requested in the Complaint.

     3. If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your response
may be filed on time.

      4. The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission
members and legislators, each have 45 days after service of this summons within which to file an answer or other
responsive pleading to the complaint.

Issued at the direction of
HICKS & BRASIER, PLLC
                                                                 ST V N<J:»GFtlER~O~:':;
                                                                          ,r

By:      /s/Steven M. Ro,gers                                       C          j~'        '
                                                                                        ~~.    ,~ ,4'%'~ "-~        9/2/2020
      Steven M. Rogers, Esq.                                        Deput ):erk ~.               f Dafe
      2630 S. Jones Blvd.                                           Coun        oirt~Hauser :^
      Las Vegas, NV 89146                                           200 Lewis A~~eriue~..;q
      Attorneys for Plaintiff                                       Las Vegas, Neva~u~89155 '
                                                                    Robyn Rodriguez
NOTE: When service is by publication, add a brief statement of the object of the action. See NRCP 4(b). Revised 03/991jb
      Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 9 of 21
                                                                             Electronically Filed
                                                                             9/2/2020 7:23 AM
                                                                             Steven D. Grierson
                                                                             CLERV OF THE CO

1    COMP                                                                                     . 00

     STEVEN M. ROGERS, ESQ.
2
     Nevada Bar No. 10975
3    HICKS & BRASIER, PLLC
     2630 S. Jones Blvd.                                               CASE NO: A-20-8205 8-C
4    Las Vegas, Nevada 89146                                                     Departme t 8
5
     Phone: (702) 628-9888
     Fax: (702) 960-4118
6    E-Mail: srogers@lvattorneys.com
     Attorneys for Plaintiff
7

8
                                              DISTRICT COURT

9                                       CLARK COUNTY, NEVADA
10

m
       THOMAS BODOVINAC, an individual,                     CASE NO:
                                                            DEPT. NO:
12                             Plaintiff,
13
       VS.                                                            COMPLAINT
14
       HOME DEPOT, U.S.A., INC.; DOES I—
15     X; and ROE CORPORATIONS I- X,
       inclusive,
16

17                             Defendants.

18
             Plaintiff, THOMAS BODOVINAC, by and through his counsel, STEVEN M. ROGERS,
19
     ESQ. of HICKS & BRASIER, PLLC, complains and alleges as follows:
20
                                            GENERAL ALLEGATIONS
21
             1.     That Plaintiff THOMAS BODOVINAC (hereinafter "Plaintiff") is, and at all
22
      times mentioned herein was, a resident of the County of Clark, State of Nevada.
23
             2.     That Defendant HOME DEPOT, U.S.A., INC. (hereinafter "Defendant") is, and
24
      at all times mentioned herein was, a Domestic Corporation entity conducting business in the
25
      County of Clark, State of Nevada.
26
             3.     The actions complained of herein took place in Clark County, Nevada.
27

28




                                                     1
                  Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 10 of 21



             1           4.      That Defendant HOME DEPOT, U.S.A., INC. or Defendants DOES 1-6 or ROE
             2
                  BUSINESS ENTITIES 1-6 are other owners or operators of the property located in at
             3
                  approximately 7015 Arroyo Crossing Parkway, Las Vegas, NV 89113, and at all times mentioned I
             4

             5
                  herein was, a Nevada corporation or other business entity, licensed to do business in the County I

             6    of Clark, State of Nevada.
             7
                         5.     That Defendant HOME DEPOT, U.S.A., INC. or Defendants DOES 7-10 and
             8
                  ROE BUSINESS ENTITES 7-10 are the managers or controllers of common areas of the
             9
                  Property.
            lo
                         6.    That Defendant HOME DEPOT, U.S.A., INC. or Defendants DOES 11-15 and ROE
            11
                  BUSINESS ENTITIES 11-15 are the designers and maintenance providers for the Property.
            12
                         7.      That Defendant HOME DEPOT, U.S.A., INC. or Defendants DOES 16-20 and
      ~ ~'fr 13
  ~
~, ^' ~           ROE BUSINESS ENTITIES 16-20 are the construction companies, sub-contractors, vendors,
            14
                  inspectors or other persons responsible for the installation and construction of the area on the
            15

            16
                  Property where the subject incident occurred.

            17           8.      That the true names and capacities of the remaining Defendants designated herein

            Is    as Doe or Roe Business Entities are presently unknown at this time to Plaintiff, who therefore

            19    sues said Defendants by such fictitious names — these entities would specifically include owners

            20    associations presently unknown. When the true names and capacities of these defendants are
            21    ascertained, Plaintiff will amend this Complaint accordingly.
            22           9.      That at all times pertinent, Defendants and each of them were agents, servants,
            23    employees or joint venturers of every other Defendant herein, and at all times mentioned herein
            24    were acting within the scope and course of said agency, employment, or joint venture, with
            25
                  knowledge and permission and consent of all other named Defendants.
            26
                         10.     On November 21, 2019, Plaintiff THOMAS BODOVINAC was an invitee of
            27
                  Defendant at the HOME DEPOT, U.S.A., INC., located at 7015 Arroyo Crossing Parkway, Las
            2s
                  Vegas, NV 89113 (hereafter the "Property").

                                                                  2
                Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 11 of 21



        1               11.    Defendants maintained and were in control of the Property.
        2              12.     While visiting the Property, Plaintiff THOMAS BODOVINAC slipped and fell on
        3       the Property (hereafter the "dangerous condition").
        4               13.    Defendants knew or should have known of the dangerous condition and/or created
        5   I dangerous condition.
        6              14.     Defendants should have made the dangerous condition safe because that condition
        7   I was non-obvious to Plaintiff.
        s
                       15.     Defendants should have warned Plaintiff of the dangerous condition.
        9
                       16.     Defendants negligently, carelessly, and recklessly maintained, constructed and
       lo
                allowed the dangerous condition to exist.
                                                  FIRST CAUSE OF ACTION
       12
                       17.     Plaintiff incorporates paragraphs 1 through 16 of the Complaint as if those
       13
                paragraphs were fully incorporated herein.
~~
y `u
       14
                       18.     Defendants owed Plaintiff a duty of care to warn Plaintiff of the dangerous
       15
                condition, or to remedy the dangerous condition.
       16
            I          19.     Defendants breached this duty of care by failing to warn Plaintiff of the dangerous
       17
                condition, or by failing to remedy the dangerous condition.
       18
                       20.     Defendants' negligence directly and proximately caused Plaintiff serious injury.
       19
                       21.     As a direct and proximate result of Defendants' negligence, Plaintiff received
       20
                medical and other treatments for injuries sustained in the fall, all or some of which conditions
       21
                may be permanent and disabling and, all to Plaintiffls damage in a sum in excess of $15,000.
       22
                       22.     As a direct and proximate result of the negligence of Defendants, Plaintiff received
       23
                medical and other treatment for the aforementioned injuries, and said services, care, and treatment '
       24
                are continuing and shall continue in the future, all to the damage of Plaintiff.
       25
                       23.     As a direct and proximate result of Defendants' negligence, Plaintiff has been I
       26
                required to and has limited certain recreational activities, which have caused, and shall continue i
       27
                to cause, physical impairment, mental anguish, and loss of enjoyment of life.
       2s



                                                                 3
           Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 12 of 21




     p                24.    Plaintiff has been required to engage the services of an attorney, incurring
r
     2     attorneys' fees and costs to bring this action.
     3                WHEREFORE, Plaintiff expressly reserving the right to amend this complaint prior to or
     4     at the time of trial of this action, to insert those items of damage not yet fully ascertainable, prays I
     5     judgment against all Defendants, and each of them, as follows:
     6                1.     For general damages in an amount in excess of $15,000.00;
                      2.     For special damages in an amount in excess of $15,000.00;
                      3.     For reasonable attorneys' fees and costs;
                      4.     For interest at the statutory rate; and
                      5.     For such other relief as the Court deems just and proper.
                      DATED THIS 2°d day of September, 2020.
                                                                    HICKS & BRASIER, PLLC

                                                                         /s/ Steven M. Rogers
                                                                    STEVEN M. ROGERS, ESQ.
                  ~                                                 Nevada Bar No. 10975
    15
                                                                    2630 S. Jones Blvd.
    16                                                              Las Vegas;,Nevada 89146
                                                                    Attorneys for Plaintiff
    17

    18

    19

    20

    21

    22




    24
    23 I

    25

    26

    27

    28




                                                                2
Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 13 of 21




                     EXHIBIT 2
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 14 of 21
                                                                                Electronically Filed
                                                                                10/2/2020 10:11 AM
                                                                                Steven D. Grierson
                                                                                CLERK OF THE COURT
 1    ANS
      LYNN V. RIVERA, ESQ.
 2    NEVADA BAR NO. 6797
      BURNHAM BROWN
 3    A Professional Law Corporation
      200 S. Virginia Street, 8th Floor
 4    Reno, Nevada 89501
      ---
 5    Telephone:     (775) 398-3065
      Facsimile:     (877) 648-5288
 6    Email:         lrivera@burnhambrown.com
 7    Attorneys for Defendant
      HOME DEPOT U.S.A., INC.
 8

 9

10                                 EIGHTH JUDICIAL DISTRICT COURT

11                                     CLARK COUNTY, NEVADA

12    THOMAS BODOVINAC, an individual,                           Case No. A-20-820558-C

13                   Plaintiff,                                  Dept. No. 8

14    v.                                                         DEFENDANT HOME DEPOT U.S.A.,
                                                                 INC.’S ANSWER TO PLAINTIFF’S
15    HOME DEPOT U.S.A., INC.; DOES I - X;                       COMPLAINT
      and ROE CORPORATIONS I through X,
16    inclusive,

17                   Defendants.

18

19           Defendant HOME DEPOT U.S.A., INC. (“Defendant”), by and through its counsel of

20    Record, Lynn Rivera, of Burnham Brown, a Professional Law Corporation, in answer to Plaintiff

21    THOMAS BODOVINAC’s (“Plaintiff”) Complaint on file herein, hereby admits, denies, and

22    alleges as follows:

23                                      GENERAL ALLEGATIONS

24           1.      Defendant is without sufficient knowledge to form a belief as to the truth or

25    falsity of the allegations in Paragraph 1 of Plaintiff’s Complaint.

26           2.      Defendant admits in part and denies in part the allegations contained in Paragraph

27    2 of Plaintiff’s Complaint. Defendant admits it is a Corporation conducting business in Clark

28    County, Nevada. Defendant denies that it is a Domestic Corporation.

                                               1
      DEF HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT               CASE NO. A-20-
                                                                                  820558-C
                                    Case Number: A-20-820558-C
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 15 of 21



 1           3.      Defendant admits the allegation in Paragraph 3 of Plaintiff’s Complaint.

 2           4.      Defendant admits in part and denies in part the allegations contained in Paragraph

 3    4 of Plaintiff’s Complaint. Defendant admits that it operates the Home Depot store located at

 4    7015 Arroyo Crossing Parkway, Las Vegas, Nevada 89113. Defendant is without sufficient

 5    knowledge to form a belief as to the truth or the falsity of the remainder of the allegations in

 6    Paragraph 4 of Plaintiff’s Complaint, and on this basis, denies the same.

 7           5.      Defendant is without sufficient knowledge to form a belief as to the truth or

 8    falsity of the allegations in Paragraph 5 of Plaintiff’s Complaint.

 9           6.      Defendant is without sufficient knowledge to form a belief as to the truth or

10    falsity of the allegations in Paragraph 6 of Plaintiff’s Complaint.

11           7.      Defendant is without sufficient knowledge to form a belief as to the truth or

12    falsity of the allegations in Paragraph 7 of Plaintiff’s Complaint.

13           8.      Defendant is without sufficient knowledge to form a belief as to the truth or

14    falsity of the allegations in Paragraph 8 of Plaintiff’s Complaint.

15           9.      Defendant is without sufficient knowledge to form a belief as to the truth or

16    falsity of the allegations in Paragraph 9 of Plaintiff’s Complaint.

17           10.     Defendant is without sufficient knowledge to form a belief as to the truth or

18    falsity of the allegations in Paragraph 10 of Plaintiff’s Complaint.

19           11.     Defendant admits in part and denies in part the allegations contained in Paragraph

20    11 of Plaintiff’s Complaint. Defendant admits that it maintains the Property. Defendant is

21    without sufficient knowledge to form a belief as to the truth or the falsity of the remainder of the

22    allegations in Paragraph 11 of Plaintiff’s Complaint, and on this basis, denies the same.

23           12.     Defendant denies the allegations in Paragraph 12 of Plaintiff’s Complaint.

24           13.     Defendant denies the allegations in Paragraph 13 of Plaintiff’s Complaint.

25           14.     Defendant denies the allegations in Paragraph 14 of Plaintiff’s Complaint.

26           15.     Defendant denies the allegations in Paragraph 15 of Plaintiff’s Complaint.

27           16.     Defendant denies the allegations in Paragraph 16 of Plaintiff’s Complaint

28    ///

                                               2
      DEF HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT               CASE NO. A-20-
                                                                                  820558-C
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 16 of 21



 1                                      FIRST CAUSE OF ACTION

 2           17.     Defendant incorporates by reference its responses to Plaintiff’s allegations in

 3    paragraphs 1 through 16 of Plaintiff’s Complaint as if fully set forth herein.

 4           18.     The allegations in Paragraph 18 involve a question of law and, therefore, no

 5    response is required. To the extent that a response is required, Defendant admits that it owed a

 6    duty of care to warn or remedy dangerous conditions.

 7           19.      Defendant denies the allegations in Paragraph 19 of Plaintiff’s Complaint

 8           20.     Defendant denies the allegations in Paragraph 20 of Plaintiff’s Complaint

 9           21.     Defendant denies the allegations in paragraph 21 of Plaintiff’s Complaint.

10           22.     Defendant denies the allegations in Paragraph 22 of Plaintiff’s Complaint.

11           23.     Defendant denies the allegations in Paragraph 23 of Plaintiff’s Complaint.

12           24.     Defendant denies the allegations in Paragraph 24 of Plaintiff’s Complaint.

13                                  AFFIRMATIVE DEFENSES

14                                   FIRST AFFIRMATIVE DEFENSE

15           Plaintiff’s Complaint fails to state a claim against Defendant upon which relief may be

16    granted.

17                                  SECOND AFFIRMATIVE DEFENSE

18           The negligence of Plaintiff caused or contributed to any injuries or damages that Plaintiff

19    may have sustained; and the negligence of Plaintiff in comparison with the alleged negligence of

20    this Defendant, if any, requires that the damages of Plaintiff be denied or be diminished in

21    proportion to the amount of negligence attributable to Plaintiff.

22                                   THIRD AFFIRMATIVE DEFENSE

23           That the injuries sustained by the Plaintiff, if any, were caused by acts of unknown third

24    persons who were not agents, servants or employees of this answering Defendant and who were

25    not acting on behalf of this answering Defendant in any manner or form and, as such, this

26    Defendant is not liable in any manner to the Plaintiff.

27

28

                                               3
      DEF HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT              CASE NO. A-20-
                                                                                 820558-C
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 17 of 21



 1                                  FOURTH AFFIRMATIVE DEFENSE

 2           The Plaintiff had knowledge of and was fully aware of the risk, and assumed any risk

 3    incident thereto by a voluntary use thereof. The injuries alleged by Plaintiff were caused by and

 4    arose out of such risk.

 5                                   FIFTH AFFIRMATIVE DEFENSE

 6           Plaintiff has failed to mitigate damages.

 7                                   SIXTH AFFIRMATIVE DEFENSE

 8           Defendant alleges that any damages or injuries suffered by Plaintiff were proximately

 9    caused by the intervening and superseding actions of other parties, not Defendant, and that those

10    intervening and superseding actions bar Plaintiff’s recovery against Defendant.

11                                 SEVENTH AFFIRMATIVE DEFENSE

12           Plaintiff has waived or is estopped from alleging the matters set forth in the Complaint.

13                                  EIGHTH AFFIRMATIVE DEFENSE

14           Defendant alleges that it has performed and discharged any and all obligations and legal

15    duties arising out of the matters set forth in the Complaint.

16           All possible affirmative defenses may not have been alleged herein insofar as sufficient

17    facts were not available after reasonable inquiry upon the filing of Plaintiff’s Complaint and,

18    therefore, this answering Defendant reserves the right to amend this Answer to allege additional

19    affirmative defenses, if subsequent investigation so warrants.

20                                       NINTH AFFIRMATIVE DEFENSE

21           Defendant alleges that Plaintiff misused the Product in a manner that was not foreseeable

22    to the Defendant.

23           WHEREFORE, Defendant prays for judgment as follows:

24           1.      That Plaintiff take nothing by reason of his complaint on file herein;

25           2.      For reasonable attorney fees;

26           3.      For costs of suit incurred herein; and

27           4.      For such other and further relief as the Court deems just and proper.
      ///
28

                                               4
      DEF HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT             CASE NO. A-20-
                                                                                820558-C
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 18 of 21


                                               AFFIRMATION
 1
                Pursuant to NRS 239B.030, the undersigned does hereby affirm that the preceding
 2
      pleading does not contain the social security number of any person.
 3

 4
      DATED this 2nd day of October, 2020          BURNHAM BROWN
 5

 6                                                 By___________________________
 7                                                   LYNN V. RIVERA
                                                     Nevada Bar No. 6797
 8                                                   200 S. Virginia Street, 8th Floor
                                                     Reno, Nevada 89501
 9                                                   Telephone: (775) 398-3065
                                                     Attorneys for Defendant
10                                                   HOME DEPOT U.S.A., INC.
11

12    4817-1858-1709, v. 1

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                               5
      DEF HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT           CASE NO. A-20-
                                                                              820558-C
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 19 of 21


                                        CERTIFICATE OF SERVICE
 1

 2                            Thomas Bodovinac v. Home Depot U.S.A., Inc., et al.
                     Eighth Judicial District Court, County of Clark Case No. A-20-820558-C
 3
               Pursuant to NRCP 5(b), I certify that I am an employee of Burnham Brown, and that on
 4
      this date, I caused the foregoing:
 5
                 DEFENDANT HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S
 6               COMPLAINT

 7    to be served on all parties to this action by:

 8             E-SERVE: By transmitting a true copy via electronic means upon all eligible electronic

 9             recipients, through the 8th Judicial District Court, Clark County’s electronic service

10             (Odyssey), designated below.

11
           Steven M. Rogers, Esq.                              Attorneys for Plaintiff
12         HICKS & BRASIER, PLLC                               THOMAS BODOVINAC
           2630 S. Jones Boulevard
13         Las Vegas, Nevada 89146
14         Phone: (702) 628-9888
           Fax: (702) 960-4118
15         E-Mail: srogers@lvattorneys.com

16

17         Dated: October 2, 2020
18
                                                       An employee of BURNHAM BROWN
19
      4817-1858-1709, v. 1
20

21

22

23

24

25

26

27

28

                                               6
      DEF HOME DEPOT U.S.A., INC.’S ANSWER TO PLAINTIFF’S COMPLAINT               CASE NO. A-20-
                                                                                  820558-C
Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 20 of 21




                     EXHIBIT 3
     Case 2:20-cv-01846-JAD-EJY Document 1 Filed 10/02/20 Page 21 of 21


                                         CERTIFICATE OF SERVICE
 1

 2                             Thomas Bodovinac v. Home Depot U.S.A., Inc., et al.
                                 United States District Court, Nevada, Case No.
 3

 4             Pursuant to NRCP 5(b), I certify that I am an employee of Burnham Brown, and that on

 5    this date, I caused the foregoing:

 6               DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL
                 AND DEMAND FOR JURY TRIAL
 7

 8    to be served on all parties to this action by:

 9
                    BY E-FILING (USDC, District Court, District of Nevada): I caused such
10
                    document(s) to be sent electronically to the court; electronic filing constitutes
11
                    service upon the parties who have consented to electronic service.
12

13         Steven M. Rogers, Esq.                                Attorneys for Plaintiff
           HICKS & BRASIER, PLLC                                 THOMAS BODOVINAC
14
           2630 S. Jones Boulevard
15         Las Vegas, Nevada 89146
           Phone: (702) 628-9888
16         Fax: (702) 960-4118
           E-Mail: srogers@lvattorneys.com
17

18

19         Dated: October 2, 2020
                                                       /s/ Peggy Ortega
20                                                     An employee of BURNHAM BROWN
21
      4843-0613-9085, v. 1
22

23

24

25

26

27

28
                                               7
       DEFENDANT HOME DEPOT U.S.A., INC.’S PETITION FOR REMOVAL                     CASE NO.
       AND DEMAND FOR JURY TRIAL
